

116 HR 2544 IH: To amend title 31, United States Code, to clarify that, during a lapse in appropriations beginning on or after October 1, 2020, positions relating to providing services for paying or reimbursing Federal employees for official travel are excepted services under the Anti-Deficiency Act, and for other purposes.
U.S. House of Representatives
2019-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2544IN THE HOUSE OF REPRESENTATIVESMay 7, 2019Mr. Case introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 31, United States Code, to clarify that, during a lapse in appropriations beginning
			 on or after October 1, 2020, positions relating to providing services for
			 paying or reimbursing Federal employees for official travel are excepted
			 services under the Anti-Deficiency Act, and for other purposes.
	
		1.Designating travel reimbursement services as excepted services under the Anti-Deficiency Act
 (a)In generalSection 1342 of title 31, United States Code, is amended— (1)by striking An officer and inserting (1) An officer; and
 (2)by adding at the end the following:  (2)Any services by an officer or employee relating to paying or reimbursing Federal employees for official travel expenses shall be deemed, for purposes of paragraph (1), services for emergencies involving the safety of human life or the protection of property..
 (b)ApplicationThe amendments made by subsection (a) shall apply to any lapse in appropriations beginning on or after October 1, 2020.
			